Citation Nr: 0118691	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increase in the amount of apportionment of 
the veteran's VA compensation, currently $60 per month, on 
behalf of his minor child, [redacted].


REPRESENTATION

Appellant represented by:	Not Represented
Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1971.  
This is a contested claim involving apportionment of the 
veteran's VA compensation.  The appellant is the mother and 
custodian of the veteran's minor child, [redacted].  She appeals 
to the Board of Veterans' Appeals (Board) from a July 1998 RO 
decision which granted a $60 per month apportionment of the 
veteran's compensation for the child; the appellant requests 
a greater amount of apportionment for the child.  The 
appellant testified at a hearing at the RO before a Board 
member in March 2001 (Travel Board hearing).


REMAND

The Board finds that further development of the evidence is 
warranted on the claim for a greater apportioned amount of 
the veteran's compensation benefits on behalf of his son, 
[redacted].  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

The veteran receives VA compensation benefits for post-
traumatic stress disorder, rated as 100 percent disabling 
from June 1993.  The appellant's claim for an apportionment 
of the veteran's benefits on behalf of their son was received 
by the RO in July 1997.  

In February 1998, the RO wrote to the veteran to notify him 
of the appellant's claim for an apportionment and to request 
that he submit certain evidence.  However, only the second 
page of the letter has been placed in the claims file so the 
Board cannot read all of its content or determine whether it 
was sent to a correct address for the veteran at that time.  
The veteran did not respond to this letter.

In a letter to the appellant dated February 10, 1998, the RO 
requested that she submit certain financial information as 
well as a copy of her marriage certificate and a birth record 
for each child included in her claim.  In reply to this 
letter, the appellant submitted her son's birth certificate, 
showing the veteran as the father of the child, and 
information about her income and expenses including records 
of her earnings and tax deductions from two places of 
employment.  She stated that she and the veteran were never 
married.  This evidence was received by the RO in March 1998.

In July 1998, the RO apportionment decision presently on 
appeal was issued.  The veteran was notified of this decision 
in a letter dated July 30, 1998.  However, the address for 
the veteran on the letter was a different address from the 
one the RO had listed for the veteran on a VA Form 21-8947, 
Compensation and Pension Award, dated July 29, 1998.

The appellant was also notified of the apportionment decision 
in a letter dated July 30, 1998, and she filed a notice of 
disagreement with the amount awarded which was received by 
the RO on September 3, 1998, within 60 days of the 
notification letter.  38 U.S.C.A. § 7105A(a); 38 C.F.R. 
§ 20.501(a).  The appellant and the veteran were each 
provided a statement of the case (SOC) dated January 6, 1999.  
The statement of the case for the veteran was sent to the 
same address as on the VA Form 21-8947, Compensation and 
Pension Award, dated July 29, 1998.  The appellant perfected 
her appeal by filing a substantive appeal which was received 
by the RO on February 4, 1999, within 30 days of the SOC.  
38 U.S.C.A. § 7105A(b); 38 C.F.R. § 20.501(b).  However, the 
veteran was not provided with the content of the substantive 
appeal filed by the appellant as required by 38 U.S.C.A. 
§ 7105A(b) and 38 C.F.R. §§ 19.102, 20.502.  Given this 
omission and the possibility that the July 30, 1998, 
notification letter to the veteran was sent to an incorrect 
address, a remand is required to assure that due process 
requirements have been met.

The law provides that all or any part of a veteran's 
compensation may be apportioned if the veteran's children are 
not residing with him and the veteran is not reasonably 
discharging his responsibility for the children's support.  
38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  Without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, a veteran's compensation may be 
specially apportioned between the veteran and his dependents 
as long as such apportionment would not cause undue hardship 
to other persons in interest including the veteran.  38 
C.F.R. §§ 3.451, 3.453.  Furthermore, in determining the rate 
of apportionment, consideration will be given to such factors 
as the amount of VA benefits payable, other resources and 
income of the veteran and the dependents on whose behalf 
apportionment is claimed; and special needs of the veteran, 
his dependents, and the apportionment claimants.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her, while 
apportionment of less than 20 percent of the veteran's 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.

In this case, the $60 apportioned to the appellant on behalf 
of the veteran's son represents approximately 3 percent of 
the amount of VA disability compensation that the veteran was 
receiving.  In connection with the apportionment claim, the 
appellant submitted information regarding her income and 
expenses in March 1998 and from that information the RO 
calculated that her monthly income exceeded her monthly 
expenses by about $12.  At the Board hearing in March 2001, 
the appellant testified that she was receiving $240 a month 
for her child which was an amount apportioned from benefits 
the veteran was receiving from the Social Security 
Administration (SSA).  However, after the hearing, she 
reported in a written statement that, although she testified 
that she was receiving $240 a month from SSA, she had 
forgotten that that check had been stopped.  Moreover, on a 
Financial Status Report completed after the hearing ended in 
March 2001, the appellant reported her total monthly net 
income as $950 and her total monthly expenses as $1241.  In 
addition, she indicated that her places of employment had 
changed since March 1998 when she submitted records of her 
earnings and tax deductions from the two places of employment 
where she worked at that time.  On remand, the RO should 
clarify the appellant's income and expenses including whether 
she has been receiving income from the veteran's SSA 
benefits.

In a February 1998 letter, the RO apparently requested that 
the veteran submit certain financial information necessary to 
determining whether an apportionment greater than $60 was 
warranted in this case.  However, only a copy of the second 
page of that letter is in the claims file, and there was no 
response from the veteran.  A detailed report of the 
veteran's income (including any SSA benefits) and expenses 
would be beneficial in equitably adjudicating this claim.  On 
remand, the veteran will be afforded the opportunity to 
submit financial information.  

In order to ensure that due process procedures have been met 
and to obtain a record which is complete enough for an 
equitable decision in this matter, the case is REMANDED to 
the RO for the following action:

1.  The RO should provide the veteran 
with notice of the content of the 
appellant's substantive appeal on the 
apportionment issue.  

2.  The RO should request that the 
veteran submit information regarding his 
financial status since August 1997, 
including all income and expenses.  The 
RO should obtain documentation as to any 
SSA benefits awarded to the veteran, and 
the amount of any of his SSA benefits 
which are being apportioned to his child, 
[redacted].  The veteran should fully report 
all money being paid by him for the 
support of [redacted], whether from SSA 
apportionment, VA apportionment, court-
ordered child support, etc.  

3.  The RO should contact the appellant 
and request updated income and expense 
information, including documentation as 
to payment or nonpayment of the veteran's 
SSA benefits on behalf of their child, 
[redacted].

4.  After completion of the foregoing, the 
RO should review the claim for an increase 
in the amount of apportionment of the 
veteran's VA compensation, currently $60 
per month, on behalf of his minor child, 
[redacted].  Thereafter, the RO should issue to 
both parties, and their representatives, 
as appropriate, a supplemental statement 
of the case, and give them an opportunity 
to respond, before the case is returned to 
the Board.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


